Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered April 27, 1998, convicting him of manslaughter in the second degree and criminal possession *367of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his written statement to law enforcement authorities.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress his written statement to the police. The hearing court correctly found that the defendant’s right to counsel had not indelibly attached before he gave the inculpatory statement (see People v Grice, 293 AD2d 756 [2002], affd 100 NY2d 318 [2003]; People v Pulliam, 292 AD2d 399 [2002]; People v Lennon, 243 AD2d 495 [1997]; cf People v Garofolo, 46 NY2d 592 [1979]; People v Pinzon, 44 NY2d 458 [1978]). “The hearing court’s finding should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record” (People v Grice, supra at 757; see People v Garafolo, 44 AD2d 86, 88 [1974]). As the record supports the hearing court’s determination, we agree that there was no basis to suppress the statement.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Prudenti, P.J., Townes, Mastro and Rivera, JJ., concur.